DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
multifrequency GNSS functionality module in claims 4-5, 12-13, and 17. Corresponding physical structure is found at least on page 9 (“hardware, software, or a combination thereof”). The claims themselves provide sufficient recitation of corresponding algorithm.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner notes that the “connector module” of claims 1-20 has not been interpreted under 35 U.S.C. 112(f) because the generic placeholder “module” is preceded by the term “connector” that, when read in light of the specification, denotes a type of structural device with a generally understood meaning. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-8, the scope of the recited system cannot be clearly determined because it is unclear what structural elements are intended as part of said system. In claim 1, only the antenna and connector module of the connector have been positively recited as part of the system. The connector itself, along with the first connector component, the second connector component, and the mobile device, appear to be intended as part of the system (see for example claims 3-8, which are entirely directed to details of the mobile device), but are recited only to the extent that the antenna and connector module interact with them and therefore do not clearly limit the scope of the system. Examiner recommends positively reciting all desired elements of the system.

Claims 17-20 are unclear with respect to the connector and first and second connector components for the same reasons discussed above regarding claims 1-8. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yule (US 7,233,282) in view of Vignone (US 5,606,732).

Regarding claims 1 and 9, Yule teaches 2an antenna configured to receive one or more Global Navigation Satellite System 3(GNSS) signals (“GPS antenna” 2:17), and a module (“Rx” 2:16-17) configured to convert the one or more GNSS signals to generate one or more digital 7radio frequency (RF) signals (“analogue to digital conversion” 2:29), 8encrypt the one or more digital RF signals to generate one or more 9encrypted digital RF signals (“encrypted” 2:33), and 10transmit the one or more encrypted digital RF signals to a mobile device (2:33-35 “outputted from the GPS receiver”; 2:66 – 3:2 “mobile devices”).
Yule further teaches a “connector” (“Rx”, Fig. 1 and cable, 2:15) between the antenna and the mobile device, wherein “RX” is the claimed “connector module” configured to perform A/D conversion and encryption, and the USB connection taught at 2:15 is the claimed “second connector component”.
Yule does not provide any teachings regarding how the antenna is coupled to the receiver “Rx”, and therefore does not teach the claimed “first connector component” coupling the antenna to the “RX” end of the connector. However, such connector is well-known – for example, see Vignone’s Fig. 1 element 108, described as “coaxial cable and connector arrangement” at 2:26-28. 
It would have been obvious to modify Yule by providing a “first connector component” as taught by Vignone because it is a well-known solution to the problem of connecting an antenna to a receiver, with the advantage of providing a means for easily decoupling the two.

Regarding claims 12 and 10, Yule’s connector module is located within the connector. 

1Regarding claims 3 and 11, Yule teaches that the mobile device includes an application 2configured to decrypt the one or more encrypted digital RF signals to generate one or 3more decrypted digital RF signals (2:36-38 in view of 2:66 – 3:2 “mobile devices”).  

Claims 4-6, 12-14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yule (US 7,233,282) in view of Vignone (US 5,606,732) as applied to claims 3 and 11 above, and further in view of Wallace (US 10,338,231).

1Regarding claims 4 and 12, Yule’s mobile device comprises a module configured to obtain raw GNSS measurements from the one or more decrypted digital RF signals (2:36-44, esp. “pseudorange information”). Yule does not mention any particular frequency bands, but would appear to be using conventional single frequency positioning on the GPS L1 band. Yule therefore does not teach obtaining GNSS raw measurements associated with at least two different frequency bands, and therefore does not teach the claimed multifrequency GNSS functionality module.
Wallace, in analogous are (Fig. 1 and 5:6-20), teaches a multifrequency GNSS functionality module (Software Defined Radio 34, Fig. 1) obtaining GNSS raw measurements from digital samples of GNSS signals at two different frequency bands (5:6-20 L1 and L2; 9:53-56). Wallace teaches that use of L1 and L2 improves accuracy (1:11-37, esp. lines 26-28). It would have been obvious to further modify Yule in view of Wallace in order to improve accuracy.

Regarding claims 5, 6, 13, 14, and 17, Yule teaches at least position (1:52), and Wallace teaches position, velocity, and time (4:50-51). 

Regarding claim 18, 1Yule’s connector module is located within the connector. 

Claims 7, 8, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yule (US 7,233,282) in view of Vignone (US 5,606,732) and Wallace (US 10,338,231) as applied to claims 6, 14, and 17 above, and further in view of Hofmann-Wellenhof (“GNSS Global Navigation Satellite Systems”).

Regarding claims 7, 8, 15, 16, 19, and 20, Yule does not teach receiving correction information associated with RTK or PPP and using it with the GNSS raw measurements to implement a correction service to compute the at least one of position, velocity, or time. However receiving corrections associated with RTK or PPP positioning is well-known – for example see Hofmann-Wellenhoff pages 168-169 under “Numerical Results”, and pages 172-173 “Local-area DGNSS”. In these portions Hofmann-Wellenhoff teaches that the corrections increase accuracy. It would have been obvious to further modify Yule according to Hofmann-Wellenhoff by receiving and using such corrections in order to increase accuracy.Regar	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biggs (US 9,536,116) teaches a cable including an active component to perform at least encryption or decryption (abstract, Fig. 2). The active component may be located in a connector of the cable (Figs. 1A-B).
Darshan (WO2008/139335) teaches a cable performing decryption and re-encryption on digital data transferred from a host to a device (Fig. 1, abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648